Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 7, 11, 12, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 2, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation 700 to 1500 MHz, and the claim also recites 850 to 950 MHz, and 865 to 928 MHz, which are narrower statements of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 7, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
11 recites the limitation "the tape" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the tape" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the sensor code” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rokhsaz (U.S. Patent Pub. 2016/0267769) in view of Wesselink (U.S. Patent Pub. 2007/0159346).
Regarding Claim 1, Rokhsaz teaches a method for monitoring a surface (paragraphs [00138]-[0144]), the method comprising: (a) Attaching at least one sensor including a reactance autotuning integrated circuit to a surface (paragraph [0139], RFID tag on metallic surface, and paragraph [0140], tuner circuit 606); (b) attaching a reader in proximity to the sensor (paragraph [0140] and Fig. 15, reader 1504); (c) measuring a reference reactance of the sensor with the reader at a selected frequency (paragraph [0139], exemplary, i.e., reference, values for impedance variations in Table 1); (d) 
Rokhsaz does not specifically teach that the surface is a wing of an aircraft or blade of a wind turbine.  However, Rokhsaz does teach that the sensor can be mounted on a metallic surface in paragraph [0139].  Further, Wesselink teaches, in Fig. 1, RFID devices 20 and 22 on blades 12 and 14 of a wind turbine 10.  It would have been obvious to one skilled in the art at the time of the invention to implement the environmental variation detection system of Rokhsaz using RFID devices on wind turbine blades as taught in Wesselink, in order to monitor environmental conditions of the wind turbine (see Rokhsaz, paragraph [0102]).
Regarding Claim 2, Rokhsaz in view of Wesselink teaches everything claimed above with respect to Claim 1.  Rokhsaz further teaches wherein the selected frequency is in a frequency in the range of from 700 to 1500 MHz, preferably in the range of from 850 to 950 MHz, more preferably in the range of from 865 to 928 MHz, in Table 1.  
Regarding Claim 6, Rokhsaz in view of Wesselink teaches everything claimed above with respect to Claim 1.  Rokhsaz further teaches wherein the reactance autotuning integrated circuit comprises adapting the impedance of the sensor circuit to 
Regarding Claim 7, Rokhsaz in view of Wesselink teaches everything claimed above with respect to Claim 1.  Rokhsaz further teaches wherein the sensor circuit comprises at least one antenna, preferably a dipole antenna (paragraph [120], conventional dipole design for RFID tags), and at 2Application No.:least one sensing capacitor or at least one sensing inductor or a combination of the sensing capacitor and the sensing inductor (Fig. 1, variable inductor 102 and variable capacitor 104).  
Regarding Claim 9, Rokhsaz in view of Wesselink teaches everything claimed above with respect to Claim 1. Rokhsaz does not teach wherein the reader is installed on the tower of the wind turbine and a plurality of the sensors is attached on the surface of the blade.  However, Wesselink teaches, in Fig. 1, RFID devices 20 and 22 on blades 12 and 14, and reader/receiver 24 on tower 18, of a wind turbine 10.  It would have been obvious to one skilled in the art at the time of the invention to implement the environmental variation detection system of Rokhsaz using RFID devices on wind turbine blades and a wind turbine tower as taught in Wesselink, in order to monitor environmental conditions of the wind turbine (see Rokhsaz, paragraph [0102]).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rokhsaz in view of Wesselink in further view of Cook (U.S. Patent Pub. 2008/0204235).
Regarding Claim 10, Rokhsaz in view of Wesselink teaches everything claimed above with respect to Claim 1. Rokhsaz does not teach wherein a tape comprising a 
Regarding Claim 12, Rokhsaz in view of Wesselink teaches everything claimed above with respect to Claim 7. Rokhsaz does not teach wherein the tape comprises a polymeric layer and a self-adhesive layer.  However, Cook teaches in paragraph [0020] an RFID tape including polymer and adhesive. It would have been obvious to one skilled in the art at the time of the invention to use RFID tape as disclosed in Cook in the system of Rokhsaz, in order to conveniently enable attaching of the RFID sensors to the surface (see Cook paragraph [0020]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rokhsaz in view of Wesselink and Cook in further view of Lee (U.S. Patent Pub. 2010/0219942) and Homola, “Ice sensors for wind turbines”, Cold Regions Science and Technology 46 (2006) 125-131 (hereinafter “Homola”).
Regarding Claim 11, Rokhsaz in view of Wesselink teaches everything claimed above with respect to Claim 6. Rokhsaz does not teach wherein the tape is attached to at least of a portion of the leading edge of the wing or blade.  However, Cook teaches RFID tape in paragraph [0020].  Further, Lee teaches in Fig. 4 and paragraph [0028] bonding an RFID tag to a leading edge 156 of an airfoil.  Further, Homola teaches on page 128, in the first partial paragraph, that a large safety risk from ice cast is present .

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rokhsaz in view of Wesselink in further view of Yoshida (U.S. Patent Pub. 2003/0213844).
Regarding Claim 13, Rokhsaz in view of Wesselink teaches everything claimed above with respect to Claim 1.  Rokhsaz further teaches wherein monitoring in step (d) comprises observing the sensor code (paragraph [0039]), a received signal strength indication (paragraph [0123], field strength), temperature (paragraph [0102], environmental conditions may include temperature), and a frequency (paragraphs [0113]-[0118]).  Rokhsaz does not specifically disclose that the frequency is a frequency drift.  However, in the related art, Yoshida teaches in paragraph [0111] measuring an ambient temperature based on a detected frequency drift amount of an RFID.  It would have been obvious to one skilled in the art at the time of the invention to determine a frequency drift as taught in Yoshida in the system of Rokhsaz, in order to accurately measure the ambient temperature (see Yoshida, paragraph [0111]).

Further, Rokhsaz teaches enabling a user to sense the environment to which a tag is exposed in paragraph [0141]. The Examiner takes Official Notice that a display is a well known method of providing information to a user.  It would have been obvious to one skilled in the art at the time of the invention to display the sensor code, signal strength, temperature, and frequency drift via a display in the system of Rokhsaz, in order to communicate information from the system to the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863      

/NATALIE HULS/Primary Examiner, Art Unit 2863